DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2017-0136781, filed on 10/20/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2019, 11/11/2019, 06/11/2020, 10/22/2020, 12/29/2020 and 06/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-10 inherit the deficiencies of claim 1 and are likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi (JP2014190723A) in view of Takegami (US20180017628A1).
Regarding claim 1, Shiraishi discloses, An apparatus for estimating a state of charge (SOC) of a battery, comprising: 
a sensing unit configured to measure voltage, current, and temperature of a battery (Fig.1 the current sensor 33, the voltage sensor 34, and the temperature sensor 30; and 
a processor operably coupled to the sensing unit, wherein the processor performs being configured to perform (Fig. 1 The ADC 32 converts the detection signals, Data is transmitted to the control unit 31, CPU 35 executes SOC estimation):
setting a first reference voltage based on a first SOC according to a voltage of the battery, which is calculated in advance using the current of the battery measured at every charge/discharge cycle of the battery (Fig. 2, 3 and 5 explains the multiple state of charge according to the voltage of the battery which uses current per every charge/discharge. In Fig. 2, The OCV on the OCV-SOC curve P is the terminal voltage of the secondary battery 2, the charging curve (Q) when the charging rate is 1C, and the discharge rate is 1C. The discharge curve is shown as R. The prescribed amount can be determined in advance by specifications of the secondary battery 2, predetermined experiments, or the like. As shown in FIG. 1, data relating to the OCV-SOC curve is stored in the memory 36);
setting a voltage region of the battery as a first voltage region and a second voltage region based on the first reference voltage (Fig.2 shows multiple voltage regions (EL1, EL2 and EL3 – as low change voltage region, similarly  EH1 and EH2- as high change voltage region which is based on the reference change rate of voltage); and
estimating [[a]] an SOC of the battery in each of the first voltage region and the second voltage region as any one of the first SOC and the second SOC. the second voltage region as any one of the first SOC and the second SOC (Fig. 2-6 explains how the estimation of SOC of the battery in each of the region is performed.  Specifically, the different voltage regions include a high change voltage region EH (EH1, EH2) in which the SOC change rate is higher than the reference change rate, and a low change voltage region EL in which the SOC change rate is less than or equal to the reference change rate).
However, Shiraishi does not specifically disclose calculating a second SOC according to the voltage of the battery using an equivalent circuit model corresponding to the battery.
 Takegami teaches calculating a second SOC according to the voltage of the battery using an equivalent circuit model corresponding to the battery (Fig. 1-4 and para [67-83] 2 and a voltage drop amount v of the secondary battery 101 based on the correction current I′ input from the offset current subtraction unit 104, the detection voltage V input from the voltage detection unit 103, and equivalent circuit parameters input from the second recursive estimation unit 112. Para [0082] The OCV-SOC conversion unit 108 is configured to execute OCV-SOC conversion processing. Specifically, the OCV-SOC conversion unit 108 converts the second open circuit voltage OCV2 input from the OCV estimation unit 106 into a second state of charge SOC2 of the secondary battery 101).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Takegami into Shiraishi for the purpose of obtaining better accuracy in estimating the SOC of the battery by “calculating a second open circuit voltage and a second state of charge corresponding to the second open circuit voltage by using a detection voltage output from a voltage detection unit and equivalent circuit parameters” (Takegami, abstract).

Regarding claim 2, Shiraishi in view of Takegami discloses, The apparatus for estimating [[a]] an SOC of a battery according to claim 1, Shiraishi also teaches wherein the processor performs is further configured to perform: calculating [[a]] an SOC deviation of the first SOCs for each charge/discharge cycle at every voltage of the battery (Fig. 4 discusses  the CPU 35 integrates the charge / discharge current based on the detection signal SG1 from the current sensor 33 of the secondary battery 2 (S2). CPU35 calculates the value of ;
and setting the first reference voltage using the SOC deviation (Fig. 4 discusses updating the SOC value. Specifically, for example, when the automobile stops, the CPU 35 estimates the SOC value (SOC1) of the secondary battery 2 from the OCV-SOC curve P based on the terminal voltage value of the secondary battery 2, and the SOC described above. Replace the initial value with SOC1).  

Regarding claim 3, Shiraishi in view of Takegami discloses, The apparatus for estimating [[a]] an SOC of a battery according to claim 2, Shiraishi also teaches wherein the processor is further configured to set [[sets]] a voltage of the battery, at which the SOC deviation is minimum, as the first reference voltage (Fig. 2, On the other hand, the SOC value at the point α4 on the OCV-SOC curve P becomes the actual value of the SOC of the secondary battery 2, and the actual value is 19%. In the case of the charging case α, an error (hereinafter referred to as an estimation error) S1 between the estimated value and the actual value is about 2%. Therefore, when estimating the SOC value of the secondary battery 2 in the low change voltage region, the error in the SOC value of the secondary battery 2 does not increase even for a relatively short time. Examiner interprets that the voltage of the battery can be adjusted using a processing device in order to obtain the desired-minimum SOC deviation).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use processor for setting a voltage of the battery at which the SOC deviation is minimum as the first reference voltage so that the desired state of charge deviation can be obtained.

Regarding claim 4, Shiraishi in view of Takegami discloses, The apparatus for estimating [[a]] an SOC of a battery according to claim 1, Shiraishi also teaches wherein the processor performs is further configured to perform: setting a voltage region of the battery equal to or lower than the first reference voltage as the first voltage region; and setting a voltage region of the battery higher than the first reference voltage as the second voltage region (Fig. 2.  Specifically, the different voltage regions include a high change voltage region EH (EH1, EH2) in which the SOC change rate is higher than the reference change rate, and a low change voltage region EL in which the SOC change rate is less than or equal to the reference change rate, It is included.  Fig.2 shows multiple voltage regions (EL1, EL2 and EL3 – as low change voltage region, similarly EH1 and EH2- as high change voltage region which is based on the reference change rate of voltage. It can be implied that the low voltage change region can be called first voltage region and similarly high voltage region as second voltage region) 

Regarding claim 5, Shiraishi in view of Takegami discloses, The apparatus for estimating [[a]] an SOC of a battery according to claim 1, Shiraishi also teaches wherein the processor is further configured to estimate estimates the SOC of the battery in the first voltage region as a first SOC calculated at an initial charge/discharge cycle among the first SOCs (Fig. 4 discusses the CPU 35 executes an integrated SCO estimation process, triggered by the start of charging / discharging of the secondary battery 2, for example, when the driver turns on a car key. First, the CPU 35 reads the SOC initial value stored in the memory 36 (S1). Then, the CPU 35 integrates the charge / discharge current based on the detection signal SG1 from the current sensor 33 of the secondary battery 2 (S2). CPU35 calculates the value of (DELTA) ; 

Regarding claim 6, Shiraishi in view of Takegami discloses, The apparatus for estimating [[a]] an SOC of a battery according to claim 5, Shiraishi also teaches wherein the processor is further configured to estimate (Fig. 2.  Specifically, the different voltage regions include a high change voltage region EH (EH1, EH2) in which the SOC change rate is higher than the reference change rate, and a low change voltage region EL in which the SOC change rate is less than or equal to the reference change rate. Also, it is obvious in the ordinary skill in the art adjusting the processor to call the second voltage region as the second SOC)

Regarding claim 7, Shiraishi in view of Takegami discloses, The apparatus for estimating [[a]] an SOC of a battery according to claim 1, Shiraishi also teaches wherein the processor performs is further configured to perform: calculating a voltage change rate of the battery according to the second SOC (Fig. 2-3, discusses on determining the voltage change in relation to the SOC) ;
and setting a second reference voltage based on the increase and decrease of the voltage change rate (Fig. 2-3, regardless of the high change voltage region and the low change voltage region, when the SOC value of the secondary battery 2 is estimated at the same time after the charge / discharge of the secondary battery 2 is stopped, the terminal voltage of the secondary battery 2 is calculated).  

Regarding claim 8, Shiraishi in view of Takegami discloses, The apparatus for estimating [[a]] an SOC of a battery according to claim 7, Shiraishi also teaches wherein the processor is further configured to set [[sets]] a voltage of the battery, at which the voltage change rate increases and then decreases or decreases and then increases, as the second reference voltage (Fig.2-3, shows the charging cases α and β of the secondary battery 2. Taking α ,The terminal voltage value of the secondary battery 2 rises from the point α1 to the point α2 after the start of charging, and thereafter rises along the charging curve Q from the point α2. When charging is stopped at the point α3, the terminal voltage value of the secondary battery 2 decreases from the point α3 toward the point α4. 
Hereinafter, a case will be described in which the SOC value of the secondary battery 2 is estimated when T1 elapses after charging / discharging of the secondary battery 2 is stopped regardless of the high change voltage region and the low change voltage region. In the following, the time from when a charge / discharge is stopped to a time when a terminal voltage for estimating the SOC value of the secondary battery 2 is detected is referred to as a standby time. The reference time point after the charge / discharge is stopped may be after the charge / discharge is stopped or when the voltage region is changed).  

Regarding claim 9, Shiraishi in view of Takegami discloses, The apparatus for estimating [[a]] an SOC of a battery according to claim 7, Shiraishi also teaches wherein the processor performs is further configured to perform: setting a voltage region of the battery equal to or lower than the first reference voltage as the first voltage region (Fig. 2, the voltage region where the OCV value is about 3.28V or less is the first low change voltage region EL1, and the region where the OCV value is about 3.315V to about 3.34V ;
setting a voltage region higher than the second reference voltage as the second voltage region (Fig. 2, the voltage region where the OCV value is about 3.28V to about 3.315V is the first high change voltage region EH1, and the OCV value is about 3.34V to about 3.34V. The voltage region of about 3.35 V is the second high change voltage region EH2);
and further setting a voltage region higher than the first reference voltage and equal to or lower than the second reference voltage as the first voltage region (it is obvious in the ordinary skill in the art that the voltage can be adjusted in order to obtain the desired- voltage region (voltage region higher than the first reference voltage and equal to or lower than the second reference voltage as the first voltage region).  

Regarding claim 10, Shiraishi in view of Takegami discloses, A battery pack, comprising an apparatus for estimating [[a]] an SOC of a battery according to claim 1 (Fig. 1 battery pack 1, CPU 35 ( apparatus for estimating SOC of battery)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571) 272 2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.T./Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863